UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 October 18, 2010 Date of report (Date of earliest event reported) Universal Insurance Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 001-33251 (Commission file number) 65-0231984 (IRS Employer Identification No.) 1110 W. Commercial Blvd. Suite 100, Fort Lauderdale, Florida 33309 (Address of Principal Executive Offices) Registrant’s telephone number, including area code:(954) 958-1200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425). oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12). oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)). oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). ITEM 8.01Other Events. On October 18, 2010, Universal Insurance Holdings, Inc. (“Company”) issued a press release announcing that its subsidiary, Universal Property & Casualty Insurance Company (“UPCIC”), received approval from the Massachusetts Division of Insurance to write property and casualty insurance in the Commonwealth of Massachusetts.The Company also announced that UPCIC withdrew its application to provide property and casualty insurance in the Commonwealth of Virginia.The announcement, a copy of which is attached hereto as Exhibit 99.1 to this report, is incorporated herein by reference. ITEM 9.01 Financial Statements and Exhibits (d) Exhibits: 99.1Press Release, dated October 18, 2010. SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 18, 2010UNIVERSAL INSURANCE HOLDINGS, INC. /s/ George R. De Heer George R. De Heer Chief Financial Officer
